Citation Nr: 0122798	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had nearly continuous active service from July 
1965 to August 1982.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO), which, in part, denied service 
connection for peripheral neuropathy, claimed as due to Agent 
Orange exposure.  A December 1997 rating decision denied 
service connection for peripheral neuropathy, claimed as due 
to Agent Orange exposure, as not well grounded.  

With regards to other procedural matters, in an October 1998 
written statement, appellant elected a hearing before the 
Board in Washington, D.C., instead of a previously requested 
"Travel Board" hearing.  After a subsequent written 
statement from his representative indicated that appellant 
wanted to cancel a scheduled "Travel Board" hearing, a 
March 2001 hearing clarification letter was sent by the 
Board's administrative staff, informing appellant that a 
Board hearing in Washington, D.C., would be scheduled unless 
he otherwise responded in writing within a certain period.  
Since he did not respond thereto, a Board hearing in 
Washington, D.C., was scheduled for August 2001 and timely 
notice was provided him.  However, he failed to report for 
said scheduled hearing.  

Additionally, in an August 2001 written statement, 
appellant's representative requested that service connection 
claims for diabetes mellitus, peptic ulcer disease, and a 
prostate disorder, which had been previously denied as not 
well grounded claims in an April 2000 rating decision, be 
remanded to the RO for readjudication, in light of a recent 
change in the law.  Although the April 2000 rating decision's 
denial of said service connection claims was a final decision 
under the law as it then existed, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq.) became law.  This law, in part, eliminated the 
requirement of a well-grounded claim and nullified various 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) pertaining to the duty to assist, including 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which prohibited VA from providing 
assistance in the development of a claim that was not well 
grounded.  

Section 7(b)(1) of the Veterans Claims Assistance Act of 2000 
provides that where a claim for benefits was denied or 
dismissed as not well grounded under 38 U.S.C.A. § 5107, the 
Secretary of Veterans Affairs, upon the request of the 
claimant or on the Secretary's own motion, shall order the 
claim readjudicated as if the denial or dismissal had not 
been made, provided that such denial or dismissal became 
final during the period beginning on July 14, 1999 (the date 
of Morton), and ending on the date of enactment of Public Law 
No. 106-475 (November 9, 2000), and that the request for 
readjudication was made not later than two years after the 
date of enactment of the Act.  Accordingly, said service 
connection claims for diabetes mellitus, peptic ulcer 
disease, and a prostate disorder are referred to the RO for 
appropriate consideration.

Although in said August 2001 written statement, appellant's 
representative requested service connection for a post-
traumatic stress disorder, inasmuch as that issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal on the peripheral neuropathy service 
connection appellate issue.  The Veterans Claims Assistance 
Act of 2000 redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 and the new regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Said September 1997 rating decision sheet, which, in part, 
denied service connection for peripheral neuropathy, claimed 
as due to Agent Orange exposure, stated that appellant had 
served in Vietnam and that although the service medical 
records did not include any complaints, findings, or 
diagnoses pertaining to peripheral neuropathy, post-service 
clinical records dated in 1997 (approximately a decade and a 
half after service) diagnosed peripheral neuropathy.  
Additionally, the RO conceded therein that "[e]xposure to 
Agent Orange is established", but that "[t]here is no 
diagnosis of acute or subacute peripheral neuropathy which 
has been associated with herbicide exposure."  Said December 
1997 rating decision, which denied as not well grounded the 
claim for service connection for peripheral neuropathy, 
stated that the presumptions of service connection based on 
exposure to herbicides in Vietnam and based on organic 
disease of the nervous system manifested to a compensable 
degree within the one-year post-service period did not apply, 
since the competent evidence of record did not show either 
(1) acute/subacute peripheral neuropathy within a year after 
the last date on which appellant was exposed to an herbicide 
agent during service or (2) peripheral neuropathy manifested 
to a compensable degree within the one-year post-service 
presumptive period.  Said rating decisions appear to have 
denied direct incurrence service connection for peripheral 
neuropathy as well, stating that such disease was not shown 
to have been incurred in or aggravated by service.  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Additionally, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (2000), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a) (2000).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:...acute 
and subacute peripheral neuropathy; ...prostate cancer....  38 
C.F.R. § 3.309(e) (2000).  Note 2: For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that...acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year..., after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  Since the 
evidentiary record does not include any VA examination and 
medical opinion as to whether appellant currently has chronic 
peripheral neuropathy and, if so, its nature and etiology, 
the Board deems it advisable to obtain appropriate VA 
examination with medical opinion rendered in order to 
equitably decide this appellate issue.  The Board cannot 
render its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records 
(not presently associated with the claims 
folders), in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.  

2.  The RO should obtain any additional, 
relevant VA clinical records and 
associate them with the claims folders.  
Any necessary assistance of the appellant 
should be solicited to the extent 
indicated.

3.  The RO should request appellant to 
provide any relevant employment medical 
or other records that he may have in his 
possession, as well as the complete name 
and address of any former employers, 
where pertinent records might be 
obtained.  If appellant indicates that 
there are some relevant employment 
medical or other records that employers 
have, they should be sought; otherwise, 
no additional action need be taken in 
this regard.  If records are reported 
available, these should be obtained and 
associated with the claims folders.  To 
the extent that it is indicated that 
records may exist, appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical reports to the VA.  

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).
5.  The RO should arrange appropriate 
examination(s) to determine the nature 
and etiology of any peripheral neuropathy 
that may be present.  All indicated tests 
and studies should be accomplished.  The 
entire claims folders should be made 
available to and reviewed by the 
examiner(s) prior to examination(s).  
The examiner(s) should render opinion as 
to whether chronic peripheral neuropathy 
is currently manifested, and if so, is it 
related to service versus other causes 
(i.e., what is the approximate date of 
onset of any chronic peripheral 
neuropathy and its etiology).  The 
examiner(s) should specifically comment 
on whether any peripheral neuropathy 
manifested can be reasonably 
characterized as acute or subacute 
peripheral neuropathy as defined in 38 
C.F.R. § 3.309(e), Note 2 (as set out 
above).  The examiner(s) should comment 
on the clinical significance, if any, of 
the in-service March 1981 decreased 
sensation of the feet and assessment of 
rule out mild frostnip.  
The examination(s) report(s) should 
contain sufficiently detailed rationales 
for the medical conclusions.

6.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for peripheral 
neuropathy under appropriate legal 
theories, with consideration of 
applicable laws and regulations.  When 
this development has been completed, and 
if the benefit sought is not granted, the 
case should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  No 
action by the appellant is required until 
he receives further notice.  The Board 
intimates no opinion, either legal or 
factual, as to the ultimate disposition 
warranted in this case, pending 
completion of the requested development. 

7.  All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000 and the new 
regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


